******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      SIKORSKY FINANCIAL CREDIT UNION,
           INC. v. WILLIAM D. BUTTS
                   (SC 19216)
       Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald,
                       Espinosa and Keller, Js.*
   Argued September 23, 2014—officially released February 3, 2015

  William L. Marohn, for the appellant (plaintiff).
  Joanne S. Faulkner, for the National Association of
Consumer Advocates as amicus curiae.
                          Opinion

    ZARELLA, J. In this certified appeal, we consider
whether postmaturity interest on a loan continues to
accrue after the entry of judgment under General Stat-
utes § 37-1, which provides that, in the absence of any
agreement to the contrary, interest shall accrue ‘‘as an
addition to the debt’’ at an annual rate of 8 percent
‘‘from the date of maturity of a debt . . . .’’ The trial
court and the Appellate Court concluded that it does
not, deciding instead that the entry of judgment termi-
nated the accrual of postmaturity interest on the loan,
leaving any award of postjudgment interest to the trial
court’s discretionary powers under General Statutes
§ 37-3a (a), which allows a court to award interest ‘‘as
damages for the detention of money after it becomes
payable.’’ We disagree with those courts and conclude
that, under § 37-1 (b), postmaturity interest continues
to accrue on the unpaid balance of a loan even after
the entry of judgment. Consequently, we reverse the
judgment of the Appellate Court and direct that court
to remand the case to the trial court for a recalculation
of the interest award.
  The facts are not in dispute. The defendant, William
D. Butts, financed his purchase of a used car with a retail
installment loan from the plaintiff, Sikorsky Financial
Credit Union, Inc. At the time of purchase, the parties
entered into a retail installment contract (contract),
which governed the terms of the loan. The contract
required the defendant to make regular payments on
the loan and set an annual interest rate of 9.14 percent.
The defendant granted the plaintiff a security interest
in his car. The contract further provided that, in the
event of a default, the plaintiff had the right to repossess
the car and to demand any deficiency from the defen-
dant.1 If the defendant failed to pay the deficiency when
requested, the contract provided that the plaintiff ‘‘may
charge [the defendant] interest at a rate not exceeding
the highest lawful rate’’ until the deficiency is paid in
full.
  The defendant later defaulted on the loan, so the
plaintiff repossessed the car and sold it. The fair market
value of the vehicle, calculated according to General
Statutes § 36a-785 (g), was not enough to cover the full
contract balance and the cost of repossession, so the
plaintiff demanded the deficiency from the defendant,
who did not pay it. The plaintiff brought the present
action against the defendant, seeking a deficiency judg-
ment, interest, attorney’s fees, and costs as provided
for in the contract. The defendant failed to appear, and
a default judgment was entered against him.
  Thereafter, the trial court held a hearing in damages
and awarded the plaintiff the difference between the fair
market value of the car and the outstanding principal
balance on the contract, as well as the plaintiff’s costs
and reasonable attorney’s fees. The court also awarded
prejudgment interest under § 37-1 at the contract rate
of 9.14 percent and discretionary postjudgment interest
under § 37-3a at an annual rate of 2 percent.
   The plaintiff filed a motion for reargument and recon-
sideration of the trial court’s postjudgment interest
award. The plaintiff argued that, under § 37-1 (b), the
trial court was required to award postmaturity interest
at the contract rate of 9.14 percent until the balance was
paid in full because the parties had expressly agreed to
allow postmaturity interest. The plaintiff contended
that it was entitled to postmaturity interest at the con-
tract rate from the date of maturity (when the deficiency
balance became due) until the balance was paid in full.
According to the plaintiff, postmaturity interest at the
contract rate continues to accrue even after the entry
of judgment, leaving the trial court without discretion
to order a different rate of interest. In support, the
plaintiff cited this court’s decision in Little v. United
National Investors Corp., 160 Conn. 534, 280 A.2d 890
(1971), which held that, under General Statutes (1958
Rev.) § 37-1, if parties to a loan agreed to a specific
rate of postmaturity interest, that rate would apply to
any unpaid balance, even after the entry of a judgment
enforcing the loan agreement. See id., 541–42.
   The trial court declined to modify its interest award.
The trial court determined that postmaturity interest
was the equivalent of prejudgment interest, such that
interest after maturity would accrue at the contract
rate only until the entry of judgment. The court further
determined that postmaturity interest could continue
to accrue at the contract rate after the entry of judgment
only if the parties had made a specific agreement for
postjudgment interest. Because the parties in this case
had made no such agreement, the trial court determined
that any postjudgment interest could be awarded only
pursuant to the trial court’s discretionary powers under
§ 37-3a, which the trial court had granted at a rate of
2 percent.
   The plaintiff appealed from the trial court’s judgment
to the Appellate Court.2 Sikorsky Financial Credit
Union, Inc. v. Butts, 144 Conn. App. 755, 756, 75 A.3d
700 (2013). The plaintiff claimed that the trial court
improperly awarded discretionary postjudgment inter-
est at a rate of 2 percent pursuant to § 37-3a because
it was required, pursuant to Little and § 37-1 (b), to
award postjudgment interest at the contract rate of 9.14
percent or, in the alternative, at the legal rate of 8
percent set forth in § 37-1 (a). Id., 759, 761.
  The Appellate Court affirmed the trial court’s judg-
ment. Id., 763. It determined that the postmaturity inter-
est under the parties’ contract terminated when the trial
court rendered judgment. See id., 760–61. The Appellate
Court also determined that the plaintiff could receive
postmaturity interest at the contract rate after the entry
of judgment only if the parties had expressly agreed to
postjudgment interest, which they had not. Id., 761.
   The plaintiff filed a petition for certification to appeal
to this court, which we granted, limited to the following
question: ‘‘Did the Appellate Court correctly conclude
that contractual postmaturity interest was properly ter-
minated upon the entry of the judgment?’’ Sikorsky
Financial Credit Union, Inc. v. Butts, 310 Conn. 931,
78 A.3d 857 (2013). The defendant has not appeared or
argued before this court. We granted a request by the
amicus curiae, National Association of Consumer Advo-
cates, to file an amicus brief and to present oral
argument.
                              I
   On appeal, the plaintiff maintains its claim that, under
§ 37-1, it is entitled to postmaturity interest on the defi-
ciency balance beginning from the date of maturity and
continuing until the balance is paid in full. The plaintiff
asserts that the trial court therefore was required by
§ 37-1 to order prejudgment and postjudgment interest
at the applicable rate. The plaintiff argues that the appli-
cable rate of postmaturity interest in this case is the
contract rate of 9.14 percent. In the alternative, the
plaintiff argues that, if the rate of postmaturity interest
is not clear from the parties’ contract, then it neverthe-
less is entitled to postmaturity interest at the legal rate
of 8 percent pursuant. The amicus disagrees and argues
that the Appellate Court properly construed the applica-
ble statutes. We conclude that the plaintiff is entitled
to postmaturity interest at the rate of 8 percent.
   The principles that guide our interpretation of stat-
utes are set forth in General Statutes § 1-2z and are
further elaborated on in Marandino v. Prometheus
Pharmacy, 294 Conn. 564, 574–75, 986 A.2d 1023 (2010).
We note that we also are guided by our prior interpreta-
tions of the meaning and interrelationship of the current
interest statutes and their predecessors.
   We begin our analysis with a review of the interest
statutes at issue in this appeal and their respective
functions. Sections 37-1 and 37-3a both relate to inter-
est, but they serve markedly different purposes. They
reflect our law’s long-standing recognition of two dis-
tinct types of interest: (1) interest, usually by agree-
ment, as compensation for a loan (interest eo nomine);3
and (2) interest as damages for the detention of money.
See, e.g., Selleck v. French, 1 Conn. 32, 33 (1814) (noting
distinction between interest ‘‘allowed on the ground of
some contract express or implied to pay it’’ and interest
‘‘as damage[s]’’); see also Hubbard v. Callahan, 42
Conn. 524, 530 (1875) (‘‘[when], in a bill or note, interest
after maturity is expressly reserved, it is treated as
interest eo nomine, and never as damages’’ [emphasis
in original]).
  Section 37-1 governs interest eo nomine, whereas
§ 37-3a (a), by its express terms, applies to interest ‘‘as
damages for the detention of money . . . .’’ A more
detailed history of these two statutes (and their prede-
cessors) and our cases interpreting and applying them
can be found in Ballou v. Law Offices Howard Lee
Schiff, P.C., 304 Conn. 348, 373–83, 39 A.3d 1075 (2012)
(Zarella, J., concurring), and Little v. United National
Investors Corp., supra, 160 Conn. 537–38, 541.
  Section 37-1 applies to interest eo nomine as compen-
sation for loans of money or property, as long as the
parties have not disclaimed or waived any right to
receive interest on the transaction. Section 37-1 pro-
vides in relevant part: ‘‘(a) The compensation for for-
bearance of property loaned at a fixed valuation, or for
money, shall, in the absence of any agreement to the
contrary, be at the rate of eight per cent a year . . . .
  ‘‘(b) Unless otherwise provided by agreement, inter-
est at the legal rate from the date of maturity of a debt
shall accrue as an addition to the debt.’’ This provision
embodies a number of principles, as reflected in our
cases.
   Section 37-1 (a) sets a default rule that a loan of
money or property shall be compensated with interest
eo nomine at a rate of 8 percent. The phrase ‘‘in the
absence of any agreement to the contrary’’ in § 37-1
(a) recognizes, however, that parties may agree to a
different interest rate, subject to usury restrictions, or
may waive or disclaim any interest on the loan. See,
e.g., Little v. United National Investors Corp., supra,
160 Conn. 537–38, 541; Hubbard v. Callahan, supra, 42
Conn. 527. Accordingly, unless the parties to a loan
agree to a different rate of interest, or they specifically
disclaim any right to interest, a creditor will be entitled
to interest eo nomine at the legal rate of 8 percent as
compensation for the loan. See General Statutes § 37-
1 (a); Little v. United National Investors Corp., supra,
537–38; Hubbard v. Callahan, supra, 527.
   Section 37-1 (b) allows the parties to decide whether
interest eo nomine will continue to accrue after a loan
matures and the balance remains unpaid. See Little
v. United National Investors Corp., supra, 160 Conn.
541–42; Globe Investment Co. v. Barta, 107 Conn. 276,
279–80, 140 A. 202 (1928); Hubbard v. Callahan, supra,
42 Conn. 527; see also Ballou v. Law Offices Howard
Lee Schiff, P.C., supra, 304 Conn. 373–76. Under § 37-
1 (b), unless the parties agree otherwise, postmaturity
interest will accrue at the legal rate on the unpaid bal-
ance of the loan. Thus, if the parties fail to specify
whether interest will accrue after maturity, or fail to
specify the rate of postmaturity interest, § 37-1 (b) man-
dates that interest eo nomine shall continue to accrue
after maturity at the legal rate. See Ballou v. Law Offices
Howard Lee Schiff, P.C., supra, 376. Furthermore, post-
maturity interest under § 37-1 (b) continues to accrue
even after the entry of judgment and until the outstand-
ing balance is paid in full. See Little v. United National
Investors Corp., supra, 542 (agreed on postmaturity
interest rate applies to any unpaid loan balance, even
after entry of judgment). Consequently, an award of
prejudgment and postjudgment interest on a loan that
carries postmaturity interest is not discretionary; it is
an integral part of enforcing the parties’ bargain. See,
e.g., id., 541–42; see also Selleck v. French, supra, 1
Conn. 33 (‘‘[i]nterest will be allowed in all cases [when]
there is an express contract to pay it’’). The trial court
must, therefore, as part of any judgment enforcing a
loan, allow prejudgment and postjudgment interest at
the agreed rate, or the legal rate if no agreed rate is
specified. The trial court is relieved of this obligation
only if the parties disclaim any right to interest eo
nomine after maturity. See General Statutes § 37-1 (b);
Ballou v. Law Offices Howard Lee Schiff, P.C., supra,
376; Little v. United National Investors Corp., supra,
537–38, 541.
    Unlike § 37-1, § 37-3a applies to interest as damages
and allows a trial court to award interest as compensa-
tion for the detention of money when the duty to pay
arises from an obligation other than a loan of money or
property, or when the parties to the loan have decided
against interest on the loan. See, e.g., Sosin v. Sosin,
300 Conn. 205, 230, 14 A.3d 307 (2011) (interest for
detention of money was allowed when spouse withheld
payment of money under divorce settlement); Winsted
Savings Bank v. New Hartford, 78 Conn. 319, 323–24,
62 A. 81 (1905) (interest after maturity may be awarded
as damages for detention of money even if parties
expressly agreed that contractual interest terminated
at maturity). Section 37-3a (a) provides in relevant part:
‘‘[I]nterest at the rate of ten per cent a year, and no
more, may be recovered and allowed in civil actions
. . . including actions to recover money loaned at a
greater rate, as damages for the detention of money
after it becomes payable.’’4
   The purpose of § 37-3a ‘‘is not to punish persons who
have detained money owed to others in bad faith but,
rather, to compensate parties that have been deprived
of the use of their money.’’ Sosin v. Sosin, supra, 300
Conn. 230; see Neiditz v. Morton S. Fine & Associates,
Inc., 199 Conn. 683, 691, 508 A.2d 438 (1986). An award
of interest under § 37-3a may include either or both
prejudgment and postjudgment interest. See Salce v.
Wolczek, 314 Conn. 675, 696–97,          A.3d      (2014)
(trial court may award postjudgment interest while
declining to award prejudgment interest); DiLieto v.
County Obstetrics & Gynecology Group, P.C., 310
Conn. 38, 50 n.12, 74 A.3d 1212 (2013) (‘‘[§] 37-3a is not
limited by its terms to prejudgment interest, and . . .
postjudgment interest also may be awarded under that
provision’’). Whether a prevailing party will receive
interest as damages pursuant to § 37-3a is principally
an equitable question lying within the trial court’s dis-
cretion. See, e.g., DiLieto v. County Obstetrics & Gyne-
cology Group, P.C., supra, 54; Sosin v. Sosin, supra,
227. The trial court also has discretion to choose the
rate of prejudgment and postjudgment interest, up to
the statutory maximum rate of 10 percent.5 Sosin v.
Sosin, supra, 246 n.26; see Sears, Roebuck & Co. v.
Board of Tax Review, 241 Conn. 749, 765–66, 699 A.2d
81 (1997); see also General Statutes § 37a-3 (a).
   The Appellate Court’s conclusion that postmaturity
interest is akin to prejudgment interest and that it termi-
nates upon the entry of judgment; see Sikorsky Finan-
cial Credit Union, Inc. v. Butts, supra, 144 Conn. App.
761; is inconsistent with our case law and § 37-1 (b).
For example, in Little v. United National Investors
Corp., supra, 160 Conn. 534, this court held that, under
General Statutes (1958 Rev.) § 37-1, if parties to a loan
expressly agree to a rate of postmaturity interest, inter-
est eo nomine will accrue on the unpaid balance of the
loan from the date of maturity and will continue to
accrue as long as the debt remains unpaid, even after
the entry of judgment. See id., 541–42. Shortly after this
court decided Little, the legislature amended § 37-1 to
add subsection (b). See Public Acts 1971, No. 783, § 1.
This new subsection expanded on the decision in Little
by creating a new default rule for postmaturity interest.
Section 37-1 (b) provides: ‘‘Unless otherwise provided
by agreement, interest at the legal rate from the date
of maturity of a debt shall accrue as an addition to the
debt.’’ The addition of subsection (b) to § 37-1 accom-
plished two things. First, it made clear that, unless the
parties agree otherwise, postmaturity interest eo
nomine will accrue on a loan. Second, if the parties do
not choose a specific rate of postmaturity interest, the
applicable interest rate will be the statutory legal rate.
  Applying these principles to the present case, we
conclude that the Appellate Court improperly construed
the interest statutes and our case law. Although the
Appellate Court concluded that postmaturity interest
terminates upon the entry of judgment in the absence
of a specific agreement for postjudgment interest; see
Sikorsky Financial Credit Union, Inc. v. Butts, supra,
144 Conn. App. 761; neither § 37-1 (b) nor Little contains
such a requirement. The decision in Little makes clear
that postmaturity interest accrues even after the entry
of judgment, and § 37-1 (b) did not alter that result but
codified it. Only if the parties to a loan expressly reject
postmaturity interest will the trial court then have dis-
cretion under § 37-3a to award interest as damages for
the detention of money. See, e.g., Winsted Savings
Bank v. New Hartford, supra, 78 Conn. 323–24 (trial
court may award interest as damages even when parties
agreed to waive interest eo nomine).
  The parties’ loan contract in the present case did not
disclaim postmaturity interest, and, thus, the plaintiff
was entitled to postmaturity interest under § 37-1 (b).
The parties agreed that, if the defendant failed to pay
the deficiency when due, the plaintiff ‘‘may charge [the
defendant] interest at a rate not exceeding the highest
lawful rate’’ until the deficiency is paid in full. Although
the parties did not specify a specific postmaturity inter-
est rate, they clearly did not disclaim any right to post-
maturity interest.6 Accordingly, the plaintiff is entitled
to postmaturity interest under § 37-1 (b), and § 37-3a
does not apply.
   This conclusion requires us also to determine the
proper rate of postmaturity interest. The plaintiff claims
that it should be the contract rate of 9.14 percent, but
we disagree. The parties’ contract did not enumerate a
specific postmaturity interest rate but, instead, used
the phrase ‘‘highest lawful rate . . . .’’ This reference
falls short of adopting a specific postmaturity interest
rate. Because the parties did not disclaim postmaturity
interest, but also did not agree to a specific postmaturity
interest rate, the legal rate in § 37-1 applies, and the
plaintiff is entitled to interest at the legal rate of 8
percent from the date of maturity until the deficiency
is paid in full.
                             II
   Although we have concluded in part I of this opinion
that the rationale of the Appellate Court is untenable,
the amicus has offered other arguments in support of
the Appellate Court’s judgment. Many of those argu-
ments, which were directed at the interest statutes and
the language of the parties’ contract, are resolved by
our analysis in part I of this opinion. There is, however,
one other contention that merits separate consider-
ation. In addition to its other arguments, the amicus
argues that the repossession statute; General Statutes
§ 36a-785; pursuant to which the plaintiff brought its
deficiency action, does not allow interest eo nomine
under § 37-1 on deficiency judgments. According to the
amicus, the common law did not allow for deficiency
actions in cases of repossession because repossession
of the collateral eliminated a creditor’s ‘‘right to enforce
the underlying contract.’’7 In the absence of a common-
law remedy, the amicus asserts that any recovery of a
deficiency by the plaintiff is limited to that expressly
allowed by the statute that authorized the deficiency
action, § 36a-785, which does not directly address
awards of interest. Thus, the amicus argues that,
because § 36a-785 does not expressly authorize the
recovery of postmaturity interest under § 37-1, any
award of interest is left to the trial court’s discretionary
powers under § 37-3a.
   The plaintiff acknowledges that its right to recover
is governed by § 36a-785 but maintains that the statute
expressly permits it to recover ‘‘the balance due under
the contract,’’ which includes any interest that would
be due under the contract. We agree with the plaintiff.
   We begin our analysis, as we must, with the text of the
statute at issue. The statutory authority for deficiency
actions for retail installment loans is found in § 36a-
785. This statute allows creditors to repossess a motor
vehicle if the debtor defaults, subject to certain restric-
tions. See General Statutes § 36a-785 (a) and (b). If
the debtor does not redeem the motor vehicle after
repossession, the creditor must sell it. See General Stat-
utes § 36a-785 (c) and (d). The proceeds of the resale
then must be applied ‘‘(1) to the payment of the actual
and reasonable expenses thereof, (2) to the payment
of the actual and reasonable expenses of any retaking
and storing of said goods, [and] (3) to the satisfaction
of the balance due under the contract.’’ General Statutes
§ 36a-785 (e). Any surplus must be paid to the debtor.
See General Statutes § 36a-785 (e). If the proceeds do
not cover the creditor’s repossession expenses and the
balance due under the contract, the creditor may not
recover the deficiency, except to the extent provided
in § 36a-785 (g). See General Statutes § 36a-785 (f).
   Section 36a-785 (g) generally allows creditors to
recover a deficiency for motor vehicles with a cash
price of more than $2000, subject to certain restrictions.
The creditor first must calculate the fair market value
of the motor vehicle using a formula specified in the
statute. See General Statutes § 36a-785 (g). ‘‘If [the fair
market] value of the motor vehicle . . . is less than
the balance due under the contract, plus the actual and
reasonable expenses of the retaking of possession, the
holder of the contract may recover from the retail buyer
. . . as a deficiency, the amount by which such liability
exceeds such fair market value, as defined in . . . sub-
section [g].’’ General Statutes § 36a-785 (g).
   Section 36a-785 (h) requires a creditor to elect its
remedy. That subsection provides in relevant part:
‘‘After the holder retakes possession as provided in
subsection (a) . . . the retail buyer or anyone who has
succeeded to his obligations shall not be liable for any
balance due, except to the extent permitted by subsec-
tion (g) of this section. The holder may seek a monetary
judgment on the contract against the buyer unless the
goods have been repossessed, with or without judicial
process. Goods purchased under the contract shall not
be executed upon to satisfy such judgment. When such
judgment becomes final, the holder’s security interest
in the goods shall be extinguished. . . .’’ General Stat-
utes § 36a-785 (h).
   According to the amicus, subsection (h) limits the
plaintiff’s recovery of a deficiency to the extent permit-
ted in § 36a-785 (g), which must be construed narrowly
in favor of consumers. See, e.g., Jacobs v. Healey Ford-
Subaru, Inc., 231 Conn. 707, 722, 652 A.2d 496 (1995).
The amicus contends that, because subsection (g) does
not provide expressly that the plaintiff may obtain inter-
est eo nomine on its underlying contract, the plaintiff
may not receive interest eo nomine and that any interest
award is left to the trial court’s discretion to award
interest as damages under § 37-3a.
   We disagree that repossession under § 36a-785 (g)
terminates the plaintiff’s rights under the contract or
prohibits the recovery of interest eo nomine under § 37-
1. Subsection (g) limits the extent of a creditor’s remedy
for a deficiency claim, but only to the extent that it
requires the creditor to reduce the balance due under
its contract by either the fair market value of the collat-
eral or the actual price for which the creditor sells it,
whichever is greater. It does not terminate the operation
of the parties’ contract.
   The text of subsection (g) specifically contemplates
the survival of the parties’ contract following reposses-
sion and defines the deficiency due as ‘‘the balance due
under the contract,’’ less the fair market value of the
vehicle8 and the reasonable expenses incurred in repos-
sessing the vehicle. (Emphasis added.) General Statutes
§ 36a-785 (g). Notably, the statutory language does not
limit a creditor’s recovery to only the remaining princi-
pal balance. See General Statutes § 36a-785 (g). The
statute’s use of the broader phrase ‘‘balance due under
the contract’’ therefore indicates an intention to include
principal, interest, fees and other amounts due under
the contract. Furthermore, the text of subsection (g)
contemplates that the balance due under the contract
may change as interest continues to accrue because it
does not prescribe a terminus date for determining the
contract balance. See General Statutes § 36a-785 (g).
This stands in contrast to the directive in the same
subsection that the fair market value of the vehicle be
determined ‘‘as of the date of repossession.’’ General
Statutes § 36a-785 (g). We presume that the legislature’s
decision to require that the fair market value be set at
a specific date, on the one hand, and its omission of
any similar requirement for determining the contract
balance, on the other, were intentional and reflect an
acknowledgment that the contract balance will change
as interest accrues. Cf. State v. B.B., 300 Conn. 748,
759, 17 A.3d 30 (2011) (‘‘[when] a statute, with reference
to one subject contains a given provision, the omission
of such provision from a similar statute concerning a
related subject . . . is significant to show that a differ-
ent intention existed’’ [internal quotation marks omit-
ted]).
   Our interpretation is also supported by the text of a
related statutory provision that governs the calculation
of interest in retail installment agreements. General
Statutes § 36a-772 regulates the calculation of interest
on retail installment loans. Subsection (a) of § 36a-772
limits interest rates on motor vehicle installment loans,
subsection (b) limits interest rates on retail installment
loans for any good other than a motor vehicle, and
subsection (c) governs the computation of finance
charges. The final sentence of § 36a-772 (c) provides
in relevant part: ‘‘Nothing contained in sections 36a-
770 to 36a-788, inclusive . . . shall be construed to pro-
hibit the computation of the interest component of the
finance charge by application of an interest rate to the
actual balance of such principal amount financed as
may be outstanding from time to time.’’ This sentence
expressly authorizes parties to compute interest using
the simple interest method. We find this sentence signif-
icant to the present case because it applies, by its
express terms, to the entire Retail Installment Sales
Financing Act, General Statutes § 36a-770 through 36a-
788, including the repossession statute at issue, namely,
§ 36a-785. See General Statutes § 36a-772 (c). The spe-
cific reference in this sentence to the repossession and
deficiency provisions in § 36a-785 indicates that interest
will continue to be computed on the outstanding princi-
pal of the loan, even after repossession.9
   In light of the language of the foregoing statutes, we
conclude that repossession under § 36a-785 does not
terminate the parties’ rights under the contract and thus
preserves the general rule that interest eo nomine (at
either the contractual or legal rate) continues to accrue
after maturity under § 37-1 (b). The plaintiff is entitled
to postmaturity interest at the rate of 8 percent from
the date of maturity until the balance is paid in full.
  The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
reverse the judgment of the trial court with respect to
the award of interest and to remand the case to the trial
court to reconsider the award of interest in accordance
with this opinion.
   In this opinion the other justices concurred.
   * This appeal originally was argued before a panel of this court consisting
of Chief Justice Rogers and Justices Palmer, Zarella, Eveleigh, McDonald
and Espinosa. Thereafter, Judge Keller was added to the panel and read
the briefs and appendices, and listened to a recording of oral argument
prior to participating in this decision.
   1
     In the event the fair market value or resale value of the car exceeded
the amount owed under the contract, the plaintiff was required under the
contract to credit the difference to the defendant.
   2
     The defendant did not appear before the Appellate Court.
   3
     The Latin phrase ‘‘eo nomine’’ means ‘‘by or under that name . . . .’’
Webster’s Third New International Dictionary (2002) p. 760.
   4
     Section 37-3a does not apply to: (1) negligence claims; see General
Statutes § 37-3b; (2) condemnation proceedings; see General Statutes § 37-
3c; or (3) awards of prejudgment offer of compromise interest. See General
Statutes § 52-192a.
   5
     In the case of debts arising from the provision of hospital services, § 37-
3a (b) sets the maximum rate of interest as damages at 5 percent.
   6
     The amicus argues that the provision in the parties’ contract concerning
postmaturity interest was indefinite because it stated that the plaintiff ‘‘may’’
charge interest and therefore did not amount to a valid contract for postmatu-
rity interest. The plaintiff, on the other hand, maintains that the contract
used the term ‘‘may’’ as a means to comply with the plain language require-
ments for consumer contracts. See General Statutes § 42-152. We need not
resolve this dispute because, even if the parties’ contract was indefinite, it
would have no impact on our conclusion. What matters for our purposes
is that the parties did not disclaim or waive postmaturity interest. In the
absence of such a disclaimer or waiver, the default rule in § 37-1 (b) applies,
and postmaturity interest accrues pursuant to statute.
  7
    We take no position on the validity of the assertion of the amicus that
the common law forbade deficiency actions after the repossession of an
automobile. In light of our conclusion that the text of § 36a-785 permits the
plaintiff to recover interest eo nomine on a deficiency claim, an analysis of
the common law and its relationship to the statute is unnecessary. See
General Statutes § 1-2z; see also, e.g., Marandino v. Prometheus Pharmacy,
supra, 294 Conn. 574–75.
  8
    If the vehicle is resold and the actual resale price exceeds the fair market
value of the vehicle, the actual resale price controls for purposes of this
equation. See General Statutes § 36a-875 (g).
  9
    Although it could be argued that the reference in § 36a-772 (c) to the
entire Retail Installment Sales Financing Act (act) was merely a matter of
convenience, other portions of that act demonstrate that, when the legisla-
ture intended to render certain provisions inapplicable to the repossession
statute at issue, § 36a-785, it did so expressly. See, e.g., General Statutes
§ 36a-778 (‘‘[t]he restriction on charges herein provided shall not apply to
any expenses permitted under section 36a-785’’).